Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 19, drawn to a method, classified in B05D1/34.
II. Claims 8-18, drawn to a method, classified in B05D1/26.
III. Claim 20, drawn to a product, classified in B32B3/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, and effect in view of the multiple distribution manifolds of Claim 1 and/or translation in a third direction as required by Claim 8.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Each of Inventions I and III, and inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search for example, searching different classes/subclasses or electronic resources, or employing different search queries; the prior art applicable to one invention would not likely be applicable to another invention; and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with James Baker on 16 June 2021 a provisional election was made without traverse to prosecute the invention of Group II, Claims 8-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 and 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 June 2019 and 08 August 2019 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With regard to Claim 14, due to the noted election, there is no antecedent basis for the term “the second plurality of dispensing outlets.”  For purposes of examination, Claim 14 is understood to refer only to the first plurality of dispensing outlets recited in Claim 8.  Claims 15-16 are similarly rejected to the extent that they depend from Claim 14 and do not resolve the noted ambiguity.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 8-12, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,776,545 to H. Yoshiba (“Yoshiba”) in view of US 6,096,132 to Kaiba et al. (“Kaiba”).
	With regard to Claims 8-9, Yoshiba teaches a method of applying a coating pattern to a substrate comprising providing a distribution manifold having a cavity and a plurality of outlets in fluid communication therewith, creating relative motion between a substrate and the outlets in multiple directions, including orthogonal directions, and dispensing coating material from the outlets while maintaining the relative motion to form a layer in a pattern (see Abstract; FIGs. 1-2, 6, 8).  Yoshiba does not teach translation in a third direction.  Kaiba is similarly directed to a coating system and method featuring translational motion, and teaches a process and control mechanism for maintenance of distance between an array of coating tips and a treated surface along a third direction orthogonal to two other translational directions (see Abstract; FIGs. 1-2).  Per Kaiba, uneven surfaces may thus be expeditiously coated with improved quality (see Abstract; Col. 3, Lns. 8-16; Col. 4, Lns. 1-6; Col. 5, Lns. 50-64).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented the system and method of Kaiba into that of Yoshiba in order to precisely control 
	With regard to Claims 10-12, Yoshiba teaches the rate of dispensing is controlled and includes periodic cessation of the dispensing operation during pattern formation (see Col. 3, Lns. 24-27, Col. 5, Lns. 56-60; Col. 6, Lns. 40-44) and provision of any coating pattern without particular limitation (see Col. 9, Lns. 1-6).  To the extent that the noted disclosure does not expressly teach the claimed shapes, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have executed the process of Yoshiba as claimed with a reasonable expectation of success throughout the course of routine operation in developing desired patterns.
	With regard to Claim 14, Yoshiba teaches hollow needle tubes (see FIG. 6).
	With regard to Claims 17-18, Yoshiba teaches provision of partially overlapped layers (see Abstract; FIGs. 2, 3B).
	Further with regard to Claim 18, to the extent that Yoshiba does not expressly teach a dual layer pattern, the disclosure is considered to render obvious to one of ordinary skill in the art at the time the invention was filed the process of providing a multi-layer pattern in order to facilitate the variety of coating operations indicated by Yoshiba as being enabled by the process and device disclosed thereby.  For example, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have deposited multiple layers of the same or diverse coating materials in order to develop display and circuit elements.
3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba in view of Kaiba as applied to Claim 8, and further in view of US 2003/0072679 to Johnson et al. (“Johnson”).
With regard to Claim 13, Yoshiba teaches a variety of manifold and nozzle arrangements (see FIGs. 4-6); however the reference does not expressly teach the claimed removable configuration.  Johnson is directed to a universal dispensing head for dispensing comprising multiple outlets, and teaches a removable nozzle cartridge (see Abstract; FIGs. 4-6; ¶ [0063]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a removable nozzle cartridge in the method and device of Yoshiba, as taught by Johnson, in order to facilitate changing of dispensing mechanisms.
5.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba in view of Kaiba as applied to Claim 8, and further in view of US 4,695,482 to K. D. Weiswurm (“Weiswurm”).
	With regard to Claims 15-16, Yoshiba does not expressly teach flexible nozzles.  Weiswurm is directed to coating PCB substrates via a manifold comprising multiple outlets (see Abstract).  According to Weiswurm, the nozzles are made of a flexible material to further facilitate directing coating material to a target destination on the substrate (see Col. 2, Lns. 35-63).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed nozzles made of flexible material such as a thermoplastic in the method and device of Yoshiba, as taught by Weiswurm, in order to further control dispensation of coating material closely to a surface without risk of damaging the surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715